Order entered August 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00093-CR

                         DAVID HENRY BROOMFIELD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-33325-J

                                            ORDER
       The Court REINSTATES the appeal.

       On July 9, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Jeffrey Buchwald;

(3) counsel’s explanation for the delay in filing appellant’s brief is his workload; and (4) counsel

requested forty-five days from the August 4, 2015 findings to file appellant’s brief.

       We ORDER appellant to file his brief by SEPTEMBER 11, 2015. Because the brief is

already two months overdue, no further extensions will be granted. If appellant’s brief is not

filed by the date specified, we will utilize our available remedies to obtain the brief, which may
include ordering that Jeffrey Buchwald be removed as appointed counsel and that new counsel

be appointed to represent appellant on this appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3, and to counsel for all parties.



                                                      /s/    ADA BROWN
                                                             JUSTICE